         Case 4:19-cr-00465-LPR Document 20 Filed 06/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


UNITED STATES OF AMERICA                                                     PLAINTIFF

vs.                              NO. 4:19CR00465-01 LPR

TREVOR DEONTAE JONES                                                         DEFENDANT

                                            ORDER

       Pending before the Court is the government’s Motion To Dismiss the Indictment without

prejudice (Doc. 11). The motion is made pursuant to Rule 48(a). The motion is granted. The

indictment is thus dismissed without prejudice.

       IT IS SO ORDERED this 10th day of June 2020.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
